Citation Nr: 0513795	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from August 1976 to 
December 1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 2002 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
a seizure disorder.


FINDINGS OF FACT

1.  Service medical records are negative for complaints of, 
treatment for, or diagnoses of a seizure disorder.

2.  The veteran's isolated seizure experienced within one 
year of discharge was found to be related to alcohol 
withdraw.

3.  A seizure disorder was not manifested in service or to a 
compensable degree within one year of service discharge.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in July 2002; the statement of the case dated 
in September 2002; the supplemental statement of the case 
dated in March 2004; and the letter dated in April 2002.  
These documents included a summary of the evidence in the 
case, citation to pertinent laws and regulations, and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2002 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  In this 
case, the available medical evidence is sufficient for an 
adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  This requirement 
has been satisfied in this case.

Factual Background.  The veteran's service medical records, 
dated from August 1976 to December 1987, reflect that he was 
seen in March 1987 as a referral for ethanol abuse.  At that 
time, he denied problems with alcohol.  He was offered 
Antabuse to control his drinking, but declined.  There is no 
evidence of seizures during service, nor has he so 
maintained.  Rather, he asserts that he experienced his first 
seizure within a year of discharge and is entitled to the 
one-year presumption.

Post-service medical records reveal that the veteran was seen 
for a single witnessed generalized tonic clonic seizure 
following a 72 hour period of ethanol abstinence in June 
1988.  The examiner noted that the veteran had a long history 
of ethanol abuse, and diagnostic impression was of probable 
ethanol withdrawal isolated seizure.  He was advised to stop 
drinking.  Five days later, an EEG was performed, and was 
within normal limits.  Subsequently, he was advised that he 
could start driving if seizure-free by August.  He was to 
continue tapering of anticonvulsants.

There is no other evidence of seizures until a May 1993 VA 
outpatient treatment record, which showed that the veteran 
sought treatment for a seizure approximately three weeks 
earlier.  He reported that he lost consciousness without 
warning, and was told that he was "jerking" while 
unconscious.  He related seeing dark spots in the visual 
fields, losing balance intermittently, and experiencing an 
inability to raise his right arm above shoulder level.  
Diagnostic impression was ethanol-related seizure.  

An EEG in June 1993 also reflected normal findings; however, 
it was noted that a normal interictal EEG did not rule out 
the possibility of a seizure disorder; clinical correlation 
was advised.  The veteran was scheduled for a follow-up 
appointment, but did not report.

An emergency room note from Rush Medical Group, dated in July 
1997, showed that the veteran stopped taking Dilantin four 
years previously.  He reported one to two seizures per month.  
Clinical impression was of seizure disorder, not compliant 
with medication, and a history of alcohol abuse with elevated 
liver studies.  The veteran was prescribed 100 milligrams of 
Dilantin and counseled to stop alcohol abuse.

Treatment records from Rush Medical Group, dated from 
September 1998 to March 1999, reflect treatment for a seizure 
disorder.  The veteran was seen in the emergency room for a 
seizure at work.  He gave a history of seizure disorder, with 
onset approximately ten years previously.  According to the 
veteran, he was prescribed Dilantin at that time, and had had 
one seizure per year since that time.  A January 1999 report 
reflects the following diagnoses: (1) pancreatitis, resolved; 
(2) alcohol abuse, chronic; (3) mild anemia; and (4) seizure 
disorder.

A March 2002 VA hospital summary showed diagnoses of ataxia, 
chronic alcoholism, and peripheral neuropathy.  Follow-up in 
April 2002 showed that the veteran's last seizure was in 
October 2001.  Ataxia was resolved, and the examiner felt 
that this was due to Dilantin toxicity.

Legal Criteria.  At the outset, the Board notes that, under 
the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted on the basis of a post-service initial diagnosis of a 
condition when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served for 90 days in active service, and 
seizures develop to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
may be service connected even though there is no evidence of 
such disease in service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 
3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

Additionally, direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105(a), 1110; 38 C.F.R. §§ 3.1(m), 3.301(a); see, e.g., 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Analysis.  First, the Board notes that a seizure disorder was 
not diagnosed during service.  Service medical records are 
negative for complaints of, treatment for, or diagnosis of a 
seizure disorder.  Therefore, the evidence does not support a 
finding of a chronic seizure disorder during active duty.

In addition, there is no competent evidence showing that this 
disorder was manifest to a compensable degree within one year 
of separation from service.  As noted above, a June 1988 
record showed that the veteran experienced an isolated 
seizure as a result of probable ethanol withdrawal.  Although 
this initial seizure occurred within a year of discharge, it 
was related to alcohol withdraw and cannot be considered a 
disability for VA compensation purposes.  

Further, a compensable (10 percent evaluation) will be 
assigned for a confirmed diagnosis of epilepsy with a history 
of seizures.  When continuous medication is shown necessary 
for the control of epilepsy, the minimum evaluation will be 
10 percent (not to be combined with any other rating for 
epilepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8910.  In this 
case, the veteran was diagnosed with seizure as a result of 
ethanol withdraw, not epilepsy.  Therefore, service 
connection for a seizure disorder on a presumptive basis is 
therefore not warranted.  

Finally, there is no competent evidence of a nexus between a 
seizure disorder and the veteran's service.  To that end, the 
Board notes that none of the treating physician has 
attributed the veteran's seizure disorder to his active 
service or to an epileptic disorder.

To the extent that the veteran has experienced seizures as a 
result of ethanol withdrawal, the law very clearly states 
that service connection cannot be established on a direct 
basis for a disease or injury that results from a claimant's 
abuse of alcohol or drugs if, as here, the claim was filed 
after October 31, 1990.  38 C.F.R. 
§§ 3.1(m), 3.301(a).  On this point, then, the law is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994). 

Conclusion.  The Board has considered the veteran's written 
testimony submitted in support of his claim.  His statements 
are not competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a seizure disorder is 
denied.



	                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


